 



EXHIBIT 10(a)

         
JOHN J. FUREY
     
VICE PRESIDENT and CORPORATE SECRETARY
       
Telephone : (856) 342-6122
       
Fax : (856) 342-3889
       
john_furey@campbellsoup.com
    Campbell Soup Company

      1 Campbell Place

      Camden, NJ 08103

  June 4, 2004    

Mr. Mark A. Sarvary

Dear Mark:

     The purpose of this letter is to confirm the severance arrangement that the
Compensation and Organization Committee of the Board of Directors approved on
February 9, 2004 in connection with your appointment as Executive Vice President
and President of the Campbell North America Division. The Company desires to
make provision for payment of reasonable severance compensation to you in the
event the Company terminates your employment as set forth below.

     If your employment is terminated by the Company other than for Cause (as
defined below), change in control of the Company (covered by a separate
agreement), disability, by reason of death, or due to a voluntary resignation or
retirement by you, you shall be entitled to the following:

          (i) the Company shall pay you all accrued compensation and a pro-rata
portion of the bonus for the fiscal year in which termination of employment
occurs based on the portion of such fiscal year that has elapsed prior to your
termination date, provided that you have been employed by the Company for at
least three months of such fiscal year, and provided further that payment of the
pro-rata bonus will be determined following the close of such fiscal year at the
sole discretion of the Compensation and Organization Committee of the Board of
Directors which is permitted to make performance related reductions in bonus
payments;

          (ii) the Company shall pay you as severance pay and in lieu of any
further severance or compensation for periods subsequent to your termination
date in installment payments over a 24-month period in cash equal to two times
your annual base salary in effect at your termination date;

          (iii) for a number of months equal to the lesser of (A) 24 and (B) the
number of months remaining until your 65th birthday, the Company shall at its
expense continue on behalf of you and your dependents and beneficiaries the life
insurance and medical benefits provided to you at the time of your termination
date. The Company’s

 



--------------------------------------------------------------------------------



 



obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that you obtain any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may terminate the coverage of any
benefits it is required to provide you hereunder.

          (iv) any outstanding stock options that are vested as of your
termination date may be exercised by you in accordance with the terms of the
Company’s long-term incentive plan at the time of grant; and

          (v) any outstanding restricted shares as of your termination date
shall partially vest as of the termination date in accordance with the Company’s
policy at the time of grant.

     Cause shall mean that you (i) failed to substantially perform your duties
with the Company (other than a failure resulting from your incapacity due to
physical or mental illness) which failure continued for a period of at least 30
days after a written notice of demand for performance has been delivered to you
specifying the manner in which you have failed to substantially perform; or
(ii) engaged in conduct which is demonstrably and materially injurious to the
Company, monetarily or otherwise.

     You shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to you in any subsequent employment except with respect to the
continuation of life insurance and medical benefits as set forth above.

     No payment will be made under this Agreement unless (i) you first execute
the Company’s standard severance release form and (ii) to the extent any portion
of such release is subject to the seven-day revocation period prescribed by the
Age Discrimination in Employment Act, as amended, or to any similar revocation
period in effect on the termination date, such revocation period has expired.

                      CAMPBELL SOUP COMPANY
 
           

      BY:   /s/ John J. Furey

         

--------------------------------------------------------------------------------

 

      Title:   Vice President and Corporate Secretary   Accepted and agreed to:
       
 
           
BY:
  /s/ Mark A. Sarvary        

 

--------------------------------------------------------------------------------

         

  Mark A. Sarvary        

2